DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.

Status of the Claims
The amendment/remarks received 05/17/2021 has been entered and fully considered.  Claims 1-2, 4-8, and 10-15 are pending.  Claims 3 and 9 are cancelled.  Claim 1 is amended.  Claims 1-2, 4-8, and 10-15 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0014299 A (“Kim” – machine translation concurrently mailed cited herein) in view of US 2005/0202316 A1 (“Hwang”).
Regarding claims 1, 4, and 8, Kim discloses a positive electrode (Abstract; [0011]) comprising a positive electrode current collector ([0007], [0027], [0042]) and a positive electrode active material layer including a first positive electrode active material layer (“the lower layer portion”) formed on a surface of the positive electrode current collector and a second positive electrode active material layer (“the upper layer portion”) formed on an upper surface of the first positive electrode active material layer ([0007], [0027]).
Kim discloses each of the first and second positive electrode active material layers comprises a positive electrode active material ([0033]), a binder ([0040]), and a conductive material ([0016], [0039]).  
Kim further discloses that the content of the conductive material in the first and second positive electrode active material layers are independently 1 to 8% by weight ([0008], [0029]).  The amount of conductive material in the upper layer portion and lower layer portion would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the ranges disclosed by Kim overlap the ranges as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding the composition of the positive electrode active material, Kim discloses the positive electrode active material may be Lix(NiaCobMnc)O2 (0.5<x<1.3, 0<a<1, 0<b<1, 0<c<1, a+b+c=1) ([0013], [0033]).  However, Kim does not expressly disclose the positive electrode active material has an electroconductivity of 0.0001-0.0004 S/cm and comprises Lix(NiaCobMnc)O2, wherein 0.5<x<1.3, 0.5<a<0.7, 0<b<1, 0<c<1, a+b+c=1), or the positive electrode active material has an electroconductivity of 0.008-0.015 S/cm and comprises Lix(NiaCobMnc)O2
Hwang discloses a lithium secondary battery comprising a positive active material comprising a Ni-based positive active material of Formulas 1 or 2 and a Co-based positive active material of Formula 3 (Abstract; [0021]-[0027]).  The combination of active materials provides high cycle life at both normal and high temperatures and excellent safety ([0028]).  Examples of the Ni-based positive active material include LiNi0.6Co0.2Mn0.2O2 and LiNi0.8Co0.1Mn0.1O2 ([0028]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the Ni-based positive active material as taught by Hwang to provide high cycle life at both normal and high temperatures and excellent safety.
Regarding the content of the conductive material, teaches that the content of the conductive material in the second (upper) positive electrode active material layer is greater than that in the first (lower) positive electrode active material layer (Abstract; [0007], [0027]).  Kim does not expressly disclose a content of the conductive material contained in the lower layer portion is 10-59 parts by weight [claim 1] or 12-57 parts by weight [claim 8] based on 100 parts by weight of a content of the conductive material contained in the upper layer portion (for the electroconductivity of 0.0001 S/cm-0.0004 S/cm) or the content of the conductive material contained in the lower layer portion is 10-30 parts by weight [claim 1] or 12-30 parts by weight [claim 8] based on 100 parts by weight of the content of the conductive material contained in the upper layer portion (for the electroconductivity of 0.008 S/cm-0.015 S/cm).  However, Kim teaches the difference in the content of conductive material in the first and second positive electrode active material layers is to provide an electrode capable of achieving output improvement of an electrochemical device during high current discharge ([0006], [0022], 
Regarding claims 2, 5, and 7, modified Kim discloses the positive electrode of claim 1.  Kim discloses positive electrode active materials ([0033]), binders ([0040]), and conductive materials ([0016], [0039]).  In Examples, the same positive electrode active material (Li(NiCoMn)O2), binder (PVdF), and conductive material (carbon black) is used in each of the layers ([0077]-[0078]).  Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the same positive electrode active material, binder, and conductive material for each of the layers from among those disclosed by Kim because this would amount to choosing from among a finite number of identified, predictable solutions, with a reasonable expectation of success.  Moreover, using the same materials in each of the layers would reduce costs by reducing the number of materials and simplify manufacturing.
Regarding claim 6, modified Kim discloses the positive electrode of claim 1.  Kim discloses a ratio of the thickness of the first electrode active material layer and the second electrode active material layer may be 20:80 to 80:20 ([0009], [0031]).  The thickness of the lower layer portion being equal to or smaller than the thickness of the upper layer portion would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the range disclosed by Kim overlaps the range as claimed.  In the case where the claimed ranges “overlap or lie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding claim 10, modified Kim discloses the positive electrode of claim 1.  Kim discloses a lithium battery comprising the positive electrode, a negative electrode, and a separator interposed between the positive electrode and the negative electrode ([0017], [0021], [0045]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0014299 A (“Kim” – machine translation concurrently mailed cited herein) in view of US 2005/0202316 A1 (“Hwang”) as applied to claim 1 above, and further in view of US 2014/0162118 A1 (“Chu”).
Regarding claim 11, modified Kim discloses the positive electrode of claim 1.  Kim does not expressly disclose a specific surface area of the conductive material contained in the lower layer portion is smaller than a specific surface area of the conductive material contained in the upper layer portion.
Chu discloses an electrode structure comprising an energy type active layer 120 formed on a surface of a current collector 110, and a power type active layer 130 
Regarding claim 12, modified Kim discloses the positive electrode of claim 11.  As to the exact specific surface area (i.e. the specific surface area of the conductive material contained in the upper layer portion is 1 - 3 times of the specific surface area of the conductive material contained in the lower layer portion), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the relative specific surface because Chu links the specific surface area to the electrical conductivity.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0014299 A (“Kim” – machine translation concurrently mailed cited herein) in view of US 2005/0202316 A1 (“Hwang”) as applied to claim 1 above, and further in view of US 2011/0217594 A1 (“Awano”).
Regarding claim 13, modified Kim discloses the positive electrode of claim 6.  Kim does not expressly disclose the lower layer portion has a thickness of 6 µm to 100 µm.
Awano discloses an electrode body (Abstract) and teaches the thickness of the electrode layer (referring to the entire electrode layer) may vary depending on the use of the intended lithium secondary battery.  The thickness is preferably within the range of 30 µm to 150 µm ([0038]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed thickness in view of the intended use of the lithium secondary battery as taught by Awano.  Moreover, as applied to Kim, the thickness of the lower layer portion would overlap the claimed range.  The thickness of the lower layer portion would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the thickness disclosed by Awano overlaps the thickness as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0014299 A (“Kim” – machine translation concurrently mailed cited herein) in view of US 2005/0202316 A1 (“Hwang”) as applied to claim 1 above, and further in view of US 2015/0311512 A1 (“Paulsen”).
Regarding claim 14, modified Kim discloses the positive electrode of claim 1.  Kim does not expressly disclose the positive electrode active material comprises a large-diameter positive electrode active material and a small-diameter positive electrode active material, wherein the large-diameter positive electrode active material has a D50 diameter of 8 µm to 20 µm, and the small-diameter positive electrode active material has a D50 diameter of 3 µm to 7 µm.
Paulsen discloses a bimodal lithium transition metal oxide based powder for a rechargeable powder (Abstract).  One powder consists of relatively large, dense particles, whilst the other powder has small particles. The small particles can easily be pressed into the voids between the large particles ([0053]).  This achieves electrodes having low porosity allowing for (a) the use of less liquid electrolyte providing better safety and (b) a high content of active material providing high volumetric and gravimetric capacity and energy density ([0056]).  The powder comprises a first powder having an average particle size (D50) of at least 15 µm and a second powder having an average particle size (D50) of less than 5 µm ([0015]-[0016].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of a bimodal powder as taught by Paulsen to allow for the use of less liquid electrolyte providing better safety and a high content of active material providing high volumetric and gravimetric capacity and energy density.
Regarding claim 15, modified Kim discloses the positive electrode of claim 14.  Paulsen discloses exemplary embodiments wherein the weight ratio of the large-diameter positive electrode active material (in this case LCO) and the small-diameter positive electrode active material (in this case HLM) is 9:1, 7.5:2.5, and 5:5 ([0122]-[0128]).

Response to Arguments
The rejection over Ryu has been reconsidered in view of applicant’s arguments filed 05/17/2021.  Applicant’s arguments to Ryu have been fully considered and are persuasive.  The rejection over Ryu has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KR 10-2017-0014299 A (“Kim”).
As to applicant’s remarks to unexpected results, please consider the following.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In this case, it is noted that applicant has provided data for two specific active materials (Li(Ni0.6Co0.2Mn0.2)O2 and Li(Ni0.8Co0.1Mn0.1)O2), while claim 1 recites a range of compositions; the active material, binder polymer, and conductive material in the data are the same in each layer, while these can differ in claim 1; an amount of conductive material in the layers is shown in the data, while claim 1 does not recite a specific amount of conductive material in the layers; the ratio shown for the 0.6Co0.2Mn0.2)O2 material is 12-57, while claim 1 recites 10-59; the ratio shown for the Li(Ni0.8Co0.1Mn0.1)O2 material is 12-30, while claim 1 recites 10-30.  It is unclear if the entire claimed range would appreciate the alleged unexpected results.  The Office acknowledges the submission of the additional comparative example in the declaration under 37 CFR 1.132 submitted 05/17/2021.  However, the declaration does not address the concerns raised above regarding the data not being commensurate in scope with the claimed invention. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727